Case 19-16078-jkf       Doc 41    Filed 05/06/20 Entered 05/06/20 15:46:44           Desc Main
                                  Document      Page 1 of 1


                             U.S. BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                              :
                                                    :
         James B Wall                               :
                                                    :
                                                    :       Case No.: 19-16078JKF
                                                    :
Debtor(s)                                           :       Chapter 13



                                 CERTIFICATE OF SERVICE


        I, Brad J. Sadek, Esq., hereby certify that on May 6, 2020, a true and correct copy of the
Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, the Trustee,
all secured, priority and affected creditors per the address provided on their Proof of Claims.


                                                            Very Truly Yours,

Date:    May 6, 2020                                        /s/ Brad J. Sadek, Esquire
                                                            Brad J. Sadek, Esquire




1
